DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 recite the term “optical axis” which is generally taken to be a line passing through the center of curvature of a lens and parallel to the axis of symmetry; however, the disclosure appears to interchange this understood meaning with a path of a ray (see e.g. para. [0057] as published), “illumination path,” or “measurement path” (see. claim 14). For instance, the optical axis of light source 6253 in Fig. 6C or 6D would not have its true optical axis aligned with the true optical axes of both imaging devices of 6010 and 6020. The same applies to source 6055 with imaging devices 6015 and 6025. As such, it is unclear if the claimed term “axis” is referring to the actual primary axis of the imaging devices and illumination sources or is referring to a path of a ray such as when light is emitted in a swath of light by a light source and 
For claim 8, no particular structure is recited to correspond with the simultaneous acquisition of image data from both image sensors.  It is unclear what structural limitation is imposed by the capability or of the claim is reciting a manner of operating the image sensors.
Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
	Claims 10-12, like that of claim 8, recite a function of the mobile device such as “process image data of the overlapping region to form three-dimensional data of the surface of interest within the overlapping region” without a particular structure tied to the function. The recited structure “mobile device” does not appear to be sufficient to perform the function and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.
	Claim 14 recite the device further comprises a plurality of LEDs. It is not clear if the plurality of LEDs are in addition to (i.e. “further comprises” as stated in claim 14) the first and second illumination source or if the LEDs are further defining what the first and second illumination sources are. Please note the contrast by claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 15, and 16, as interpreted by the Examiner, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Prakash (US 2016/0005187) or, in the alternative, under 35 U.S.C. 103 as obvious over Official Notice.
With respect to claim 1, Prakash shows a mobile device (45, Fig. 4B) adapted for measuring reflectance properties of a surface of interest (6500), comprising: 
a first imaging device (15, 18; para. [0052]) comprising an image sensor (“imaging device”) and a lens (inherent) characterized by an optical axis; 
a first illumination source (12) having an optical axis intersecting the first imaging device lens' optical axis at an angle of 45 degrees (see angle between 12 and 15), the optical axes of the first imaging device and the first illumination source defining a first measurement plane; 
a second imaging device (14, 18) “one or more viewing angles….three different angles to corresponding XYZ” (para. [0167]), spaced from the first imaging device, comprising an image sensor (inherent) and a lens (inherent) characterized by an optical axis within the first measurement plane (all the cameras take an image of the same point of the object (at Z=0) and therefore the plane shares an axis of another plane; 
a second illumination source (12; “one or more illumination angles….three different angles to corresponding XYZ) having an optical axis intersecting the first The target image, the specimen image, or a combination thereof, can be produced and displayed based on one or more illumination angles, one or more viewing angles, or a combination thereof….three different angles to corresponding XYZ” (para. [0167]) and being at different angles, with all axes directed to the object, the planes would be different; see also US 7,639,255, incorporated by reference at para [0167]); 
a computer processor (31); 
a non-volatile memory (paras. [0265]-[0273]) comprising computer-readable instructions to acquire data from the first and second imaging devices and derive reflectance information of the surface of interest (6500).  

	In the alternative to a lens being inherent in an imaging device taught by Prakash, a lens would have been obvious. Official Notice is taken that lenses in an imaging device were well known. At the time of filing of the claimed invention, it would have been obvious to use a lens in an imaging device in order to concentrate sufficient amount of light into the sensor of the imagine device.

2. The mobile device of claim 1, wherein the image sensor of the first imaging device and the image sensor of the second imaging device have a different resolution (“two or more sensors having varying sensitivities” para. [0052]).  

3. The mobile device of claim 1, wherein the optical axes of the second imaging device (6025) and the second illumination source define a third measurement plane different from the first and second measurement planes (para. [0167]; the axes being at different angles the planes would be different.  

4. The mobile device of claim 1, wherein the first illumination source further comprises a plurality of illumination sources (6051, 6055. 6058) in the first measurement plane. 

 5. The mobile device of claim 1, wherein the first and second measurement planes are orthogonal to each other (90 degrees para. [0083],[0097]).  

6. The mobile device of claim 1, wherein the reflectance information comprises visible color reflectance information (“visible or invisible optical wavelengths” para [0052]).   

7. The mobile device of claim 1, wherein the first illumination source's optical axis is disposed at a specular angle with respect to the second imaging device's optical axis [0089]-[0090].  

8. The mobile device of claim 1, wherein the second illumination source's optical axis is disposed at an angle in a range of 15 to 750 with respect to the first imaging device's optical axis (see 75 degrees in Fig. 2).  

9. The mobile device of claim 8, wherein the mobile device is configured to acquire image data from the first and second image sensors simultaneously (there appears no reason why both sensors cannot operate simultaneously. As discussed above, no structure is recited in this claim corresponding to the function).  

10. The mobile device of claim 1, wherein a first field of view corresponding to the first imaging device (6015) and a second field of view corresponding to the second imaging device (6025) form an overlapping region (6510), and the mobile device is configured to process image data of the overlapping region to form three-dimensional data of the surface of interest within the overlapping region (the 

11. The mobile device of claim 1, wherein a first field of view corresponding to the first imaging device (6015) and a second field of view corresponding to the second imaging device (6025) form an overlapping region (the cameras are shown to point at Z=0 and therefor the imaged regions overlap), and the mobile device is configured to process image data of the overlapping regions to derive surface texture appearance information (para. [0045]) for the surface of interest.  

12.  The mobile device of claim 1, wherein a first field of view corresponding to the first imaging device (6015) and a second field of view corresponding to the second imaging device (6025) form an overlapping region (the cameras are shown to point at Z=0 and therefor the imaged regions overlap), and the mobile device is configured to process image 3 11330587.1data of the overlapping region to derive effect pigment reflectance information (paras. [0042]-[0044]) for the surface of interest.  

15. The mobile device of claim 1, wherein the first and second illumination sources (6057, 6051, 6052, 6053, 6054, 6055, 6058, 6251, 6253) are mounted on a lighting accessory (inherent the sources are attached to something) attached to the measurement device (45, para.[0282]).  

16. The mobile device of claim 1, wherein the first and second illumination sources (6057, 6051, 6052, 6053, 6054, 6055, 6058, 6251, 6253) are mounted on a lighting accessory (6100, 6200) attached to the mobile device, and the lighting accessory includes a controller (6090) to illuminate the first and second illumination sources independently of each other (one of ordinary skill would understand that the Prakash’s “varying illumination angles” is referring to operating the light sources at different angles in separate manner and thus there would be a controller).  

Claims 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash as applied to claim 1 above, and further in view of Ehbets (US 2003/0169421).
Prakash shows all the limitations as discussed for claim 1 but does not explicitly show the use of white LEDs as a light source.
Ehbets shows a spectrophotometer that uses white LEDs (para. [0038]) as an illumination source. At the time of filing of the claimed invention, it would have been obvious to use a white LED for nothing more than the expected result of illuminating the specimen for color detection. As to claim 14, Ehbets states a white LED emits light “over the whole visible spectral range” and thus would have red, green, and/or blue. As to claim 18, one of ordinary skill in the art would understand that the output lens of LED 13 shown in 1 collimates the light emitted by the LED diode. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash as applied to claim 1 above, and further in view of Ishimaru (US 2013/0215428).
Prakash shows all the limitations as discussed for claim 1 but does not explicitly show the use of white LEDs as a light source.
	Ishimaru shows a spectroscopic measurement device wherein the light receiving surface is placed in the optical Fourier-conversion plane of a cylindrical lens (para. [0094]).
	At the time of filing of the claimed invention, it would have been obvious to use the spectroscopic measurement device of Ishimaru for its high accuracy and wide band sensitivity (para. [0007]-[0012]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886